Citation Nr: 0018689	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  99-04 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
condition as secondary to the service-connected lumbosacral 
strain.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for coronary artery 
disease (claimed as a heart 
condition).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from March 1968 to March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 Baltimore, Maryland rating 
decision of the Regional Office (RO) of the Department of 
Veterans Affairs (VA) which in part denied service connection 
for the disabilities listed on the preceding page.  


FINDINGS OF FACT

1.  There is no medical evidence showing that the veteran 
currently has a bilateral hip condition.

2.  The veteran's claim for service connection for a 
bilateral hip condition is not plausible.

3.  There is no medical evidence showing that the veteran 
currently has headaches that are related to service.

4.  The veteran's claim for service connection for headaches 
is not plausible.

5.  There is no medical evidence showing that the veteran's 
coronary artery disease or a heart condition is related to 
his service.

6.  The veteran's claim for service connection for coronary 
artery disease or a heart condition is not plausible.



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a 
bilateral hip condition is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).

2.  The veteran's claim for service connection for headaches 
is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).

3.  The veteran's claim for service connection for coronary 
artery disease (claimed as a heart condition) is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for complaints or 
findings of a bilateral hip condition, coronary artery 
disease, or a heart condition.  In April 1969 the veteran  
complained of headaches.  In August 1971 he complained of 
headaches and stomach pains and the impression was 
gastroenteritis.  Additionally on Reports of Medical History, 
prepared in conjunction with his annual examinations in 
December 1971, November 1976, October 1980, and July 1982, 
the veteran responded "yes" to having frequent or severe 
headaches.  He complained of chest pain on several occasions 
during service, and in October 1972 the diagnosis was 
musculoskeletal pain, anterior chest wall.  His retirement 
examination in January 1989 was negative for complaints or 
findings of a bilateral hip condition, headaches, coronary 
artery disease, or a heart condition.  

On VA examinations conducted in June, July and August 1989, 
the diagnoses included angina.

On a cardiology consultation in December 1989 it was noted 
that the veteran had occasional episodes of left chest wall 
and neck soreness associated with sudden movements, and 
relieved with repositioning.  The impression was that the 
pain was not cardiac in origin and was most likely 
musculoskeletal.  No further cardiac workup was indicated at 
that time.  

By rating action in January 1990, service connection was 
granted for post-traumatic musculoskeletal chest pain.  

VA treatment records dated from 1989 to 1999 showed treatment 
for hip pain and headaches.  In November 1989, a review of 
symptoms showed that the veteran reported having occasional 
headaches, and his neurological examination was intact.  In 
January 1991 it was noted that the veteran had hip pain on 
the right on abduction, but no other hip movements produced 
pain.  In September 1992 he complained that his left hip hurt 
for the past five months, and reported that he had been 
unable to sleep.  The diagnosis was S1 left lumbar 
radiculopathy.  In December 1993 the veteran complained of 
pain in the left hip, and the assessment was joint pain in 
left hip, not evident on examination.  In March 1995 he 
complained of hip pain, and pain over both iliac crests, on 
and off for one month.  The assessment was musculoskeletal 
pain.  In September 1996 he complained of constant pain over 
both sides of the hips and the iliac region, and possible 
headaches.  In November 1996 he complained of left hip pain, 
and examination showed that flexion and abduction of the hip 
was painful, and internal rotation was okay.  The assessment 
included hip pain, possible degenerative joint disease, and 
x-rays were to be checked.  In January 1997 the assessment 
included coronary artery disease, and it was noted that he 
had atypical chest pain.  In November 1997 it was noted that 
the veteran had degenerative joint disease of the cervical 
spine, and had headaches from the cervical spine.  An x-ray 
of the left hip showed that the bone and joint structures 
appeared intact, with no evidence of arthritic change or 
other significant abnormality.  

VA treatment records further showed that in March 1998 the 
veteran reported having coronary artery disease, and 
complained of his "chest fluttering on and off", lasting 
for a minute or so, mainly in the evenings, but it was not a 
palpitation.  He reported that he also occasionally felt a 
slight light headedness.  He reported that he occasionally 
felt chest pain, which had not bothered him lately.  He 
reported having nape of neck pains with headaches, which were 
relieved with Tylenol, but at times disturbed his sleep.  It 
was noted that his "funny quivering sensation" in the chest 
had been fully evaluated, and he did have coronary artery 
disease, but was asymptomatic in reference to angina.  In 
October 1998 he was hospitalized with a chief complaint of 
chest pressure and pain.  The summary was that the veteran 
had a history of mild coronary artery disease, and presented 
with atypical chest pressure and new onset of chest pain.  It 
was noted that this was not consistent with an anginal 
attack, however, considering previous equivocal stress, it 
should be ruled out.  In a letter dated in November 1998, a 
VA physician reported that the veteran had been followed at 
the Baltimore VAMC since September 1996 for several problems, 
including atypical chest pains, coronary artery disease, 
headaches.  In December 1998 the veteran complained of 
constant bilateral pains over the iliac crest region and hip 
area for many years.  He reported that when the 
cerebrovascular accident (CVA) pains were more prominent, he 
did not feel these pains, and when the CVA pains were less 
intense, the hip pains showed up.  In January 1999 it was 
noted that the veteran had a past medical history of 
headaches, which reportedly started in 1970 to 1971, and 
involved occipital, dull, and throbbing pain and lasted for 
one hour or more.  He reported having a headache two or three 
times a week, more often in the evening.  He reported that he 
had not seen a neurologist in the past for headaches.  It was 
also noted that the veteran had coronary artery disease, 
which was stable.  

In April 1999 the veteran testified at a hearing at the RO 
that he had pain from his lower back down to his hip, and he 
claimed that his hip condition was caused by his service-
connected back condition.  He claimed that he was treated for 
headaches during service, and the he had been treated 
continuously for headaches since his discharge from service.  
He testified that he was not treated for a heart condition in 
service, but that he was treated for chest pains.  He 
indicated that although the VA granted him service connection 
for the chest pains, it was not certain what was causing the 
pains.  He continued to have chest pains and continued to go 
to the doctor.  He testified that in 1996 he started seeing 
another doctor who did a complete workup and identified his 
heart condition for the first time.  He had no medical 
opinions indicating that his heart condition began in 
service, but claimed that he was having the same type of 
chest pains in service that he had when the doctor identified 
his heart condition.  He contended that his post-traumatic 
musculoskeletal pain was misdiagnosed as being orthopedic 
related, rather than related to a cardiovascular problem.  He 
testified that he had no medical expertise, but that he had 
requested a letter from his VA doctor, but received no 
response.  He believed that his coronary artery disease was 
related to his chest pains in service, which had been 
diagnosed as musculoskeletal pain.  

Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 
38 C.F.R. § 3.303.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet.App. 
309, 310 (1993).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A claimant for benefits under a law administered by the VA 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The VA has the duty to assist a 
claimant in developing facts pertinent to the claim, if the 
claim is determined to be well grounded.  38 U.S.C.A. § 
5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim, 
as any such development would be futile.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

As explained below, the Board finds that the veteran's claims 
for service connection are not well grounded.  To sustain a 
well grounded claim, the veteran must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
The determination of whether a claim is well grounded is 
legal in nature.  King v. Brown, 5 Vet. App. 19 (1993).  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  To be well grounded, a claim must 
be accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well grounded 
claim requirement of 38 U.S.C.A. § 5107(a ); Lathan v. Brown, 
7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

A veteran may alternatively establish a well grounded claim 
for service connection under the chronicity provisions of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period, and that that same condition currently exists.  Such 
evidence must be medical, unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded, if the evidence shows that the condition was 
observed during service or any applicable presumptive period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King, supra.  

Service Connection for Bilateral Hip Condition

The veteran contends that he has a bilateral hip condition 
that was caused by his service-connected lumbosacral strain.  
The threshold requirement that must be met in any claim of 
service connection is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131, Caluza, supra.  
Here, the veteran has not submitted any competent (medical) 
evidence that he has a bilateral hip condition.  Therefore, 
he has failed to satisfy the threshold Caluza requirement for 
well-grounded claims of service connection.  Lay statements, 
such as the veteran's own assertions, are not competent 
evidence in this matter.  As a layperson, he does not have 
the expertise to establish a medical diagnosis.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Although VA treatment records 
show that the veteran complained of and was treated for hip 
pain on several occasions between 1993 and 1999, no related 
diagnoses were made and there was no finding of any hip 
disability.  Without medical evidence of a current hip 
disability, the claim of service connection for such 
disability is not well-grounded.  Caluza, supra.

Service Connection for Headaches

The veteran has submitted medical evidence showing that he 
has complained of and been treated for headaches on several 
occasions post-service.  Accordingly, the Board finds that he 
has submitted evidence showing that he has a current 
disability; thus, he has satisfied the first requirement of 
Caluza.  There is also evidence showing that he was reported 
having "severe or frequent headaches" during service, which 
is sufficient to satisfy the second requirement of Caluza - 
lay or medical evidence of incurrence or aggravation of a 
disease or injury in service.  

The veteran has not, however, submitted any competent 
(medical) evidence showing a nexus between the headaches he 
reported in service, and his current headaches.  The nexus 
may also be established by showing that the disability 
manifested in service was chronic, by a continuity of 
symptoms, or with medical opinions.  As indicated above, 
there is no competent medical evidence showing that headaches 
were chronic in service, as subsequent to 1982 there were no 
complaints or findings of headaches, and on his separation 
examination in January 1989 there was no complaint or finding 
of such disability.  Although the veteran contends that he 
has had headaches since service, and has provided lay 
evidence to support his claim, he must still provide 
competent medical evidence to show that his current headaches 
are related to service.  While he has testified that his 
current headaches are related to his period of active 
service, lay statements, such as the veteran's own 
assertions, are not competent evidence in this matter.  As a 
layperson, he does not have the expertise to establish a 
medical diagnosis.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Absent competent medical evidence showing that the veteran's 
headaches are related to service, the claim is not well-
grounded, and he has not met the initial burden under 38 
U.S.C.A. § 5107(a) as the evidence submitted does not cross 
the threshold of mere allegation.  Caluza, supra.  

Service Connection for Coronary Artery Disease

The veteran has submitted medical evidence showing that he 
has been diagnosed with coronary artery disease.  
Accordingly, the Board finds that he has submitted evidence 
showing that he has a current disability; thus, he has 
satisfied the first requirement of Caluza.  As to the second 
requirement of Caluza, there is no evidence showing that the 
veteran had coronary artery disease or a heart condition 
during service.  Service medical records show that he was 
treated for chest pain on several occasions, however the 
diagnosis was eventually made of musculoskeletal pain, 
anterior chest wall, and his chest pain was never attributed 
to any heart condition.  The veteran has also not submitted 
any competent (medical) evidence showing a nexus between the 
chest pains he was treated for in service, and his current 
coronary artery disease and heart condition.  The nexus may 
also be established by showing that the disability manifested 
in service was chronic, by a continuity of symptoms, or with 
medical opinions.  As indicated above, however, there is no 
competent medical evidence showing that a heart condition was 
chronic in service.  Additionally, on his separation 
examination no heart problems were noted.  Although the 
veteran contended that his coronary artery disease is related 
to the chest pains he experienced in service, he must still 
provide competent medical evidence to show such a 
relationship.  Lay statements, such as the veteran's own 
assertions, are not competent evidence in this matter.  
Layno, supra.  Absent competent medical evidence showing that 
the veteran's coronary artery disease is related to service, 
the claim is not well-grounded.  Caluza, supra.  


ORDER

Service connection for a bilateral hip condition, for 
headaches, and for coronary artery disease (claimed as a 
heart condition) is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

